IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,641-01


                         EX PARTE TIMOTHY TAYLOR, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W366-80945-2012-HC IN THE 366TH DISTRICT COURT
                           FROM COLLIN COUNTY


       Per curiam. YEARY , J. dissents.

                                           OPINION

       Applicant was convicted of continuous sexual abuse of a child and indecency with a child

and sentenced to life for the first charge and twenty years’ imprisonment for the second. The Fifth

Court of Appeals affirmed his convictions.           Taylor v. State, No. 05-14-00821-CR (Tex.

App.—Dallas Dec. 27, 2016)(not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that the State withheld material exculpatory evidence in violation of

Brady v. Maryland, 373 U.S. 83 (1963). He alleges that a pre-grand jury interview of the

complainant which contained numerous inconsistent statements which could have been used for
                                                                                                    2

impeachment purposes was not turned over to the defense.

         The trial court has determined that the State inadvertently violated their duty to disclose

evidence and the evidence withheld was material. The trial court recommends granting relief. We

agree.

         Relief is granted. The judgment in Cause No. 366-80945-2012 in the 366th District Court

of Collin County is set aside, and Applicant is remanded to the custody of the Sheriff of Collin

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 13, 2022
Do not publish